                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

SABAL TRAIL TRANSMISSION, LLC,

       Plaintiff,

v.                                               CIVIL ACTION FILE NO.
                                                 4:16-cv-00102-CDL
1.85 ACRES OF LAND, MORE OR LESS,
IN COLQUITT COUNTY, GEORGIA,

and

W. LYNN LASSETER,

       Defendants.


              ORDER TO AMEND JUDGMENT AND STAY EXECUTION

       Plaintiff Sabal Trail Transmission, LLC (“Sabal Trail”) has filed a Motion to Amend

Judgment and Stay Execution (the “Motion”) in this case. The Court having considered the

Motion and for good cause shown,

       IT IS HEREBY ORDERED that the Motion is GRANTED. The Court will enter an

Amended Judgment that incorporates the Easement Terms and Plat in addition to setting forth the

amount of just compensation awarded to W. Lynn Lasseter. The Amended Judgment shall

supersede the judgment entered by the Court on June 27, 2018 (Doc. 111).

       Pursuant to the terms of the Amended Judgment, Sabal Trail shall deposit $107,916.50,

plus pre-judgment interest and post-judgment interest, if applicable, into the Registry of the

Court, upon which Sabal Trail shall be indefeasibly vested with legal title to the permanent and

temporary easements sought in this action, the location and description of which easements and

associated rights are described and shown in the Revised Plat submitted in this action (Doc. 21-3

at 40-44) and the Easement Terms attached as Exhibit 2 to the Complaint (Doc. 1-3 at 2-3). The
Clerk of the Court shall retain the sum deposited into the Registry of the Court until further

Order of this Court upon consideration of any applications for distribution filed by persons

claiming or asserting an interest in the award. Furthermore, the Court stays execution of the

Amended Judgment until 14 days from the disposition of the appeal filed in this case.

       IT IS SO ORDERED, this 11th day of December         2018.


                                                    S/Clay D. Land
                                                    Clay D. Land
                                                    Chief United States District Judge
                                                    Middle District of Georgia




                                               2
